We have carefully examined the proofs in this case, and are satisfied that the acts of cruelty physically perpetrated by the husband upon the wife justly support the result reached below.
We are also satisfied that the proofs support the conclusion that the welfare of the children is best served by the award of their custody to the mother.
The decree nisi granting the wife an absolute divorce, with custody of the children, together with the right of visitation by the husband and the awarding of alimony and counsel fees, as therein provided, is affirmed.
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, PERSKIE, PORTER, HETFIELD, DEAR, WOLFSKEIL, HAGUE, JJ. 11.
For reversal — HEHER, WELLS, RAFFERTY, JJ. 3. *Page 234